___________

                           No. 96-1935
                           ___________

Kevin L. Gaten,                  *
                                 *
          Appellant,             *
                                 *
     v.                          *
                                 *
St. Louis County Police          *   Appeal from the United States
Department; Patrol Officer       *   District Court for the
Cavanaugh; Patrol Officer        *   Eastern District of Missouri.
Manestar; Sgt. Quinn; Detective *
Kennedy; John P. Sutton; Janet   *        [UNPUBLISHED]
Reno; U.S. Department of Justice,*
                                 *
          Appellees.             *


                           ___________

                  Submitted:   December 19, 1996

                      Filed: December 26, 1996
                           ___________

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.


     Kevin L. Gaten appeals from the district court's1 order
granting defendants' motion for summary judgment in this action to
recover monies seized and forfeited to the United States pursuant
to 21 U.S.C. § 881. We affirm.


     In March 1992, Gaten was arrested and charged with possession
of marijuana; Gaten told the arresting officer he currently resided
in St. Louis. Pursuant to that arrest, money was found, seized,


     1
      The Honorable Stephen N. Limbaugh, United States District
Judge for the Eastern District of Missouri.
and turned over to the DEA, which commenced administrative
forfeiture proceedings by mailing notice to the St. Louis address,
and by publishing notice in USA Today. After Gaten did not file a
claim and the notice period had run, the DEA issued a declaration
of forfeiture as to this seized money.


     In 1994, Gaten was found not guilty on the marijuana
possession charge; he first learned of the forfeiture during his
criminal trial. Gaten then filed this pro se complaint asserting
defendants did not afford him due process notice of the forfeiture
of his monies, even though they knew his whereabouts and address.
Defendants subsequently moved for summary judgment. Pursuant to a
show cause order, the court discovered that Gaten's claim of no
notice stemmed from his use of two different home addresses. In
February 1996, the court granted defendants' motion for summary
judgment, concluding the forfeiture was valid and final because
Gaten received adequate notice of the administrative forfeiture,
and failed to file timely his claim and cost bond. Gaten timely
appealed.


     We have jurisdiction to hear Gaten's collateral due process
attack on the DEA's forfeiture declaration herein, and we review a
grant of summary judgment de novo. See United States v. Woodall,
12 F.3d 791, 793, 794 n.1 (8th Cir. 1993) (jurisdiction); Madewell
v. Downs, 68 F.3d 1030, 1036 (8th Cir. 1995) (standard of review).
We agree Gaten received adequate notice, because the DEA sent
written notice to the address Gaten provided to police during his
March 1992 arrest and published notice of the forfeiture action.
See 19 U.S.C. §§ 1607-1609 (notice and forfeiture procedural
requirements); 21 C.F.R. § 1316.75-77 (same); Madewell, 68 F.3d at
1047 (adequate notice where plaintiff historically used different
"home" addresses, and DEA sent forfeiture notice to address
plaintiff gave at time of arrest and property seizure, because any
confusion about plaintiff's actual residence was result of his own
conduct).

                               -2-
      Furthermore, Gaten's subsequent criminal acquittal does not
entitle him to recover his forfeited money, because criminal trials
and civil forfeiture actions are independent proceedings. See One
Blue 1977 AMC Jeep CJ-5, VIN J783EA076436 v. United States, 783
F.2d 759, 761-62 (8th Cir. 1986) (because of different burdens of
proof, criminal acquittal does not affect government's right to
forfeiture). Moreover, because Gaten failed to file a claim and
cost bond, or otherwise contest his forfeiture, his property is now
abandoned as a matter of law. See United States v. Castro, 78 F.3d
453, 456-57 (9th Cir. 1996). Finally, we do not consider Gaten's
Eighth Amendment claim, which was raised for the first time on
appeal. See United States v. Dixon, 51 F.3d 1376, 1383 (8th Cir.
1995).


     Accordingly, we affirm.


     A true copy.


          Attest:


               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-